In an action, inter alia, to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated September 24, 2002, which denied their motion for summary judgment dismissing the complaint.
*338Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
It is well settled that the proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any triable issues of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Here, the defendants made a prima facie showing that they were not negligent. In opposition, the plaintiffs failed to raise a triable issue of fact. Thus, the Supreme Court should have granted the motion for summary judgment (see CPLR 3212).
In light of our determination, we need not reach the defendants’ remaining contentions. Krausman, J.E, McGinity, Cozier and Rivera, JJ., concur.